Name: 88/270/EEC: Commission Decision of 14 April 1988 amending Decision 88/93/EEC authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  competition;  Europe
 Date Published: 1988-04-28

 Avis juridique important|31988D027088/270/EEC: Commission Decision of 14 April 1988 amending Decision 88/93/EEC authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic) Official Journal L 107 , 28/04/1988 P. 0056 - 0056*****COMMISSION DECISION of 14 April 1988 amending Decision 88/93/EEC authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic) (88/270/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 86/155/EEC (2), and in particular Article 15 (7) thereof, Having regard to the application lodged by the United Kingdom, Whereas, pursuant to Article 15 (1) of the said Directive, seed and propagating material of varieties of agricultural plant species which have been officially accepted during 1985 in at least one of the Member States and which also meet the conditions laid down in the said Directive are, after 31 December 1987, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas Article 15 (7) of the said Directive provides that the period provided for in Article 15 (1) may be extended where there is good reason; Whereas the United Kingdom applied for an authorization under Article 15 (2) of the said Directive for a certain number of varieties of different species; Whereas Commission Decision 88/93/EEC (3), extended, for the United Kingdom, the period provided for in the said Article 15 (1) beyond 31 December 1987 until 31 March 1988 in respect of the varieties Minaret (Italian rye-grass) and Entrar (perennial rye-grass), in order to allow the Commission to complete its examination of these varieties; Whereas it has not proved possible to complete the examination of the variety Minaret by 31 March 1988 and it is therefore necessary to extend the said period again until 31 May 1988; Whereas the application of the United Kingdom in respect of the variety Entrar has been withdrawn; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Decision 88/93/EEC is hereby amended as follows: 1. '31 March 1988' is replaced by '31 May 1988'. 2. 'Lolium perenne L. Entrar' is deleted. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 14 April 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 118, 7. 5. 1986, p. 23. (3) OJ No L 56, 2. 3. 1988, p. 39.